PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SLOAN et al.
Application No. 16/823,312
Filed: 18 Mar 2020
For: ACTIVE WIRELESS NETWORK MANAGEMENT TO ENSURE LIVE VOICE QUALITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(b), filed January 29, 2021, to restore the right of priority to prior-filed provisional applications.

The petition is DISMISSED.

This pending application was filed more than twelve months after the filing date of the prior provisional application(s), for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application(s), this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in  37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).

The instant application matured into U.S. Patent No. 10931524 on February 23, 2021, prior to a decision on the merits of the instant petition. Accordingly, a certificate of correction and fee is required.

Any request for reconsideration of this decision must be accompanied by the required certificate of correction and fee.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions